Exhibit 10.1

 

 

 

[ex_189445img001.jpg]

 

 

 

 

 

 

 

 

SALES INCENTIVE AGREEMENT

 

 

 

 

 

 

By and Between

 

 

 

 

 

 

BIO-key International, Inc.

 

And

 

Technology Transfer Institute (“TTI”)

 

 

 

 

 

Dated March 25, 2020

 

 

--------------------------------------------------------------------------------

 

 

SALES INCENTIVE AGREEMENT

 

This Sales Incentive Agreement (“Agreement”) is entered as of the date of the
last signature hereon (the “Effective Date”) by and between BIO-key
International, Inc. a Delaware corporation, having its principal place of
business at 3349 Highway 138, Building A, Suite E, Wall, NJ 07719, on behalf of
itself and its subsidiaries (“BIO- key”), and Technology Transfer Institute, a
Florida corporation, having its principal place of business at 2719 Hollywood
Blvd Suite A-1457, Hollywood, Florida 33020, (“TTI”). Certain capitalized terms
used herein have the meaning set forth in Section 2 below.

 

 

1.

Recitals and Intent of the Parties

 

1.1     Intent to Facilitate Profitable BIO-key Revenue in Africa. The intent of
this agreement is to establish and foster the growth of new market opportunities
generating profitable revenue for BIO-key’s wholly-owned subsidiary in Africa,
(“BIO- key Africa”), rewarding TTI with BIO-key common stock based on the
attainment of TTI- obtained revenue goals.

 

 

2.

Definitions

 

2.1     “Territory” means the African continent.

 

2.2     “Confidential Information” means that information and know-how of either
party (“Disclosing Party”) which is disclosed to the other party (“Receiving
Party”) pursuant to this Agreement, in written form and marked “Confidential,”
“Proprietary” or similar designation, or if disclosed orally, the Disclosing
Party shall indicate that such information is confidential at the time of
disclosure and send a written summary of such information marked as
“Confidential,” “Property” or similar designation, to the Receiving Party within
twenty (20) days of disclosure. Confidential Information shall include, but not
be limited to, trade secrets, know-how, inventions, techniques, processes,
algorithms, software programs, source code, schematics, designs, contracts,
customer lists, financial information, sales and marketing plans and business
information. References to a party as a Receiving Party or a Disclosing Party
shall also include all present and future subsidiary and parent companies of
such party. Confidential Information does not include information that: (i) now
or hereafter, through no unauthorized act or failure to act on the Receiving
Party’s part, in the public domain; (ii) known to the Receiving Party without an
obligation of confidentiality at the time the Receiving Party receives the same
from the Disclosing Party, as evidenced by written records; (iii) hereafter
furnished to the Receiving Party by a third party as a matter of right and
without restriction on disclosure;  (iv) furnished to others by the Disclosing
Party without restriction on disclosure; or (v) independently developed by the
Receiving Party without use of the Disclosing Party’s Confidential Information.

 

2.3     “GAAP” means generally accepted accounting principles for financial
reporting in the United States, applied on a basis consistent.

 

2.4     “Hardware” means the fingerprint scanner products BIO-key manufactures
or resells.

 

2.5     “Licensed Software” means BIO-key’s proprietary software products and
any updates thereto.

 

2.6     “Maintenance” means contracted support and updates for Hardware or
Licensed Software.

 

2.7     “Qualifying Entities” are government and enterprise entities located in
the Territory, provided such entities are identified, introduced and assisted to
closing by TTI.

 

Existing BIO-key partners and customers in the Territory are excluded from being
Qualifying Entities for purposes of determining Stock Incentive Achievement
Thresholds as defined in Exhibit A.

 

2.8     “Qualifying Sales” are sales revenue of BIO-key then-offered products
(Licensed Software, Maintenance and Hardware) and BIO-key-delivered professional
services to Qualified Entities in the Territory which sales generate a minimum
of 20% Net Income under GAAP and are recognizable as revenue for BIO-key.

 

2

--------------------------------------------------------------------------------

 

 

Specifically, Qualifying Sales must meet the criteria for revenue recognition of
BIO-key’s independent auditors. If there is a dispute at any time as to whether
a transaction is a Qualifying Sale, then the parties agree to assist and provide
records to BIO-key’s independent auditors to make a determination on the nature
of the revenue and costs affecting Net Income and what amount, if any, is a
Qualifying Sale. TTI warrants all representations made as to the conditions of
the sale, FCPA and other anti- corruption compliance pursuant to Section 5.2.
Any Stock Incentives awarded which are determined to be prematurely awarded
because of a recharacterization of Qualifying Sales to non-Qualifying Sales may
at BIO-key’s option, be recalled, revoked or withheld until the achievement
thresholds are again reached.

 

For clarity, it is the intent of the parties that a “20/20 hindsight” view of
whether a sale is Qualifying Sale will be reflected in the Stock Incentives
finally earned and retained by TTI.

 

(a)     Treatment of Combination Sales. Combination sales of products and
services to related entities, even if transacted separately, will be assessed
for profitability based on the aggregate Net Income of the total recognizable
revenue under GAAP for each entity.

 

The intent of this provision is to ensure that overall sales to related entities
are profitable.

 

2.9     “Net Income”. Net Income is determined using GAAP to deduct from the
gross revenue, all costs of sale (including third party referral fees or other
amounts reducing the amount received by BIO-key from the entity), all cost of
goods sold, all overhead costs of BIO-key Africa, and an allocation of selling,
general and administrative expenses incurred by BIO-key for the benefit if
BIO-key Africa.

 

2.10     Stock Incentives. Stock Incentives are the shares and/or warrants
issued in payment of amounts due to TTI hereunder associated with aggregate
Qualifying Sales Achievement Thresholds, as detailed in Exhibit A.

 

 

3.

Obligations of TTI

 

3.1     TTI shall use its best efforts to establish and foster the growth of new
market opportunities generating profitable revenue for BIO-key’s wholly-owned
subsidiary in Africa.

 

3.2     Taxes. All taxes, transfer fees and other governmental charges of any
kind related to the payment of Stock Incentives are the sole responsibility of
TTI. TTI shall pay all such taxes, fees and other charges by either a direct
payment to the taxing authority or by reimbursement to BIO- key if the amount
was paid on TTI’s behalf by BIO-key.

 

3.3     Audit. TTI shall keep adequate records to verify all reports and
representations made to BIO-key pursuant to this Agreement for a period of five
(5) years following the date of such reports and payments, or as long as
applicable laws referenced in Section 5 require. BIO-key shall have the right to
select an independent certified public accountant mutually agreeable to the
parties to inspect and if necessary, copy the records of TTI on reasonable
notice and during regular business hours to verify the reports and payments
required hereunder.

 

 

4.

Obligations of BIO-key

 

4.1     Payment of Commissions. In the event that (i) BIO-key Africa enters into
binding contracts for Qualifying Sales in the Territory during the Initial Term
with Qualifying Entities (a “Binding Contract”) and (ii) within eighteen (18)
months after the date of the Binding Contract, BIO-key receives payment in full
and recognizes revenue from such Qualifying Sales in aggregate that meets or
exceeds an Incentive Stock threshold on Exhibit A, and provided there is no
dispute by BIO-key or its auditors of the achievement, then BIO-key shall pay a
commission to TTI in the amount set forth on Exhibit A which shall be paid by
issuance of shares of common stock of BIO- key or warrants to purchase shares of
common stock of BIO-key, in the form attached hereto as Exhibit C, as set forth
on Exhibit A. For the avoidance of doubt, in no event shall BIO-key be obligated
to issue more than 2,000,000 shares of common stock or warrants to purchase more
than 500,000 shares of common stock. All such issuances shall be conditioned on
the TTI executing an investment representation letter in the form attached
hereto as Exhibit D.

 

3

--------------------------------------------------------------------------------

 

 

4.2     Method of Delivery. Delivery of Stock Incentives in physical form is not
necessary but notice of the Stock Incentive granted and their terms shall be
provided to TTI.

 

 

5.

Representations and Warranties Concerning the FCPA and Improper Payments

 

 

5.1

By BIO-key

 

(a)     FCPA. BIO-key and its principals are aware of the U.S. Foreign Corrupt
Practices Act of 1977, as amended (“FCPA”), and all other applicable anti-
corruption/anti-bribery laws in the territory and understands their relevance in
all transactions by BIO-key involving TTI. BIO-key is committed to strict
compliance with the FCPA and all other applicable anti-corruption/anti-bribery
laws. BIO-key therefore makes the following representations and warranties:

 

(b)     Familiarity and compliance with Anti- Corruption Laws. BIO-key
represents and warrants that it and its officers are familiar with the FCPA and
other anticorruption and anti-bribery laws applicable to it, and that BIO-key is
now and will remain in compliance with the FCPA and other such laws applicable
to it.

 

(c)     No Improper Payments. In connection with the business of the Agreement,
BIO-key represents that it, its principals, officers, employees, agents and
subsidiaries will not, directly or indirectly, authorize, offer, promise, or
make payments of anything of tangible or intangible value, including but not
limited to cash, checks, wire transfers, gifts, favors, services, and
entertainment and travel expenses that go beyond what is reasonable and
customary and of modest value to: (i) an executive, official, employee, or agent
of a governmental department, agency, or instrumentality, (ii) a director,
officer, employee, or agent of a wholly or partially government-owned or
-controlled company or business, (iii) a political party official, or candidate
for public office, (iv) an executive, official, employee, or agent of a public
international organization (e.g., the International Monetary Fund or the World
Bank) (each such individual constituting a “Government Official”); while knowing
or having a reasonable belief that all or some portion of the actual or promised
provision of value will be used for the purpose of (a) obtaining, retaining, or
directing business, (b) influencing any act, decision, or failure to act by a
Government Official in his or her official capacity, (c) inducing a Government
Official to use his or her influence with a government or instrumentality to
affect any act or decision of such government or entity, or (d) securing an
improper advantage. BIO-key further represents and warrants that no part of the
payments received by it from TTI’s activities will be used for any purpose that
could constitute a violation of any applicable laws, including the FCPA and
other applicable anti- corruption laws.

 

(d)     BIO-key’s Ongoing Compliance with all Applicable Anti-Bribery Laws,
Including the FCPA. BIO-key represents and warrants that, in performing under
the terms of this Agreement, it, and its officers, employees, agents and
subsidiaries will not, directly or indirectly, authorize, offer, or make
payments of anything of tangible or intangible value to any Government Official
while knowing or having a reasonable belief that all or some portion will be
used for the purpose of: (a) influencing any act, decision, or failure to act by
a Government Official in his or her official capacity, (b) inducing a Government
Official to use his or her influence with a government or instrumentality to
affect any act or decision of such government or entity, or (c) securing an
improper advantage.

 

(e)     BIO-key represents and warrants that it and its principals have not
engaged and will not engage in commercial bribery in the past or future. BIO-key
represents that it has made reasonable inquiry into the backgrounds of its
principals and any person or entity it engages to assist it in the performance
of this agreement.

 

 

5.2

By TTI

 

(a)     FCPA. TTI and its principals are aware of the FCPA, and all other
applicable anti- corruption/anti-bribery laws in the territory and understands
their relevance in all transactions by BIO-key involving TTI. BIO-key is
committed to strict compliance with the FCPA and all other applicable
anti-corruption/anti-bribery laws. TTI therefore makes the following
representations and warranties:

 

(b)     Familiarity and compliance with Anti- Corruption Laws. TTI and its
undersigned principals represent and warrant that it and its principals are
familiar with the FCPA and other Anticorruption and anti-bribery laws applicable
to it, and that TTI is now and will remain in compliance with the FCPA and other
such laws applicable to it.

 

4

--------------------------------------------------------------------------------

 

 

(c)     No Improper Payments. In connection with the business of the Agreement,
TTI represents that it, its principals officers, employees, agents and
subsidiaries will not, directly or indirectly, authorize, offer, promise, or
make payments of anything of tangible or intangible value, including but not
limited to cash, checks, wire transfers, gifts, favors, services, and
entertainment and travel expenses that go beyond what is reasonable and
customary and of modest value to: (i) an executive, official, employee, or agent
of a governmental department, agency, or instrumentality, (ii) a director,
officer, employee, or agent of a wholly or partially government-owned or -
controlled company or business, (iii) a political party official, or candidate
for public office, (iv) a Government Official; while knowing or having a
reasonable belief that all or some portion of the actual or promised provision
of value will be used for the purpose of (a) obtaining, retaining, or directing
business, (b) influencing any act, decision, or failure to act by a Government
Official in his or her official capacity, (c) inducing a Government Official to
use his or her influence with a government or instrumentality to affect any act
or decision of such government or entity, or (d) securing an improper advantage.
TTI further represents and warrants that no part of the payments received by it
from BIO-key will be used for any purpose that could constitute a violation of
any applicable laws, including the FCPA and other applicable anti-corruption
laws.

 

(d)     TTI’s Ongoing Compliance with all Applicable Anti-Bribery Laws,
Including the FCPA. TTI represents and warrants that, in performing under the
terms of this Agreement, it, and its principals, officers, employees, agents and
subsidiaries will not, directly or indirectly, authorize, offer, or make
payments of anything of tangible or intangible value to any Government Official
while knowing or having a reasonable belief that all or some portion will be
used for the purpose of: (a) influencing any act, decision, or failure to act by
a Government Official in his or her official capacity, (b) inducing a Government
Official to use his or her influence with a government or instrumentality to
affect any act or decision of such government or entity, or (c) securing an
improper advantage.

 

(e)     TTI represents and warrants that it and its principals officers,
employees, agents have not engaged and will not engage in commercial bribery in
the past or future. TTI represents that it has made reasonable inquiry into the
backgrounds of its principals and any person or entity it engages to assist it
in the performance of this agreement.

 

 

6.

Representations and Warranties Regarding Government Officials

 

6.1     No Government Officials. TTI represents that none of its officers,
directors, senior managers, partners, owners, or principals are Government
Officials, unless disclosed in writing to BIO- key. TTI agrees that if any of
its officers, directors, senior managers, partners, owners, or principals
becomes a Government Official, then TTI will promptly notify BIO-key in writing.
On receipt of a written notice, the Parties will consult together to address
concerns under the FCPA and determine whether those concerns can be
satisfactorily resolved. If, after consultation, any such concerns cannot be
resolved in the good faith and reasonable judgment of BIO-key, then BIO-key, on
written notice to TTI, may withdraw from, suspend, or terminate this Agreement.

 

 

7.

Proprietary Rights

 

7.1     Ownership. TTI acknowledges and agrees that BIO-key is the sole owner of
the Licensed Software and that TTI has no rights in and to such Licensed
Software. All right, title and interest in and to the Licensed Software shall at
all times remain with BIO-key.

 

 

8.

Indemnification

 

8.1     By BIO-key. BIO-key shall indemnify and hold TTI and its affiliates
harmless from and against any and all claims, suits, losses, expenses and
liabilities (including TTI’s reasonable attorneys’ fees) damages and costs,
incurred by TTI or its affiliates in connection with any claims of (i) bodily
injury, personal injury, death and tangible property damage made against TTI or
its subsidiaries as a result of the gross negligence, intentional wrongful acts
or omissions, or misrepresentations of BIO-key or any person for whose actions
BIO-key is legally liable.

 

5

--------------------------------------------------------------------------------

 

 

8.2     By TTI. TTI shall indemnify and hold BIO-key and its affiliates harmless
from and against any and all claims, suits, losses, expenses and liabilities
(including BIO-key’s reasonable attorneys’ fees) damages and costs, incurred by
BIO-key or its affiliates in connection with any claims of (i) bodily injury,
personal injury, death and tangible property damage made against BIO- key or its
subsidiaries as a result of the gross negligence, intentional wrongful acts or
omissions, or misrepresentations of TTI or any person for whose actions TTI is
legally liable.

 

 

9.

Confidentiality

 

9.1     Confidential Information. Each party acknowledges that in the course of
the performance of this Agreement, it may obtain the Confidential Information of
the other party. The Receiving Party shall, at all times, both during the term
of this Agreement and thereafter for a period of five (5) years, keep in
confidence and trust all of the Disclosing Party’s Confidential Information
received by it (except for source code, which shall be kept in confidence and
trust in perpetuity). The Receiving Party shall not use the Confidential
Information of the Disclosing Party other than as expressly permitted under the
terms of this Agreement. The Receiving Party shall take reasonable steps to
prevent unauthorized disclosure or use of the Disclosing Party’s Confidential
Information and to prevent it from falling into the public domain or into the
possession of unauthorized persons, but in no event will the Receiving Party use
less care than it would in connection with its own Confidential Information of
like kind. The Receiving Party shall not disclose Confidential Information of
the Disclosing Party to any person or entity other than its officers, employees
and consultants who need access to such Confidential Information in order to
effect the intent of this Agreement and who have entered into confidentiality
agreements which protect the Confidential Information of the Disclosing Party
sufficient to enable the Receiving Party to comply with this Section 9.1. The
Receiving Party shall immediately give notice to the Disclosing Party of any
unauthorized use or disclosure of Disclosing Party’s Confidential Information.
The Receiving Party agrees to assist the Disclosing Party to remedy such
unauthorized use or disclosure of its Confidential Information.

 

9.2     Limited Disclosure. Nothing in this Agreement shall prevent the
Receiving Party from disclosing Confidential Information to the extent the
Receiving Party is legally compelled to do so by any governmental investigative
or judicial agency pursuant to proceedings over which such agency has
jurisdiction; provided, however, that prior to any such disclosure, the
Receiving Party shall: (a) assert the confidential nature of the Confidential
Information to the agency; (b) immediately notify the Disclosing Party in
writing of the agency’s order or request to disclose; and (c) cooperate fully
with the Disclosing Party in protecting against any such disclosure and/or
obtaining a protective order narrowing the scope of the compelled disclosure and
protecting its confidentiality.

 

 

10.

Term and Termination

 

10.1     Term. This Agreement is effective for a period of one (1) year from the
Effective Date, unless earlier terminated as provided herein (the “Initial
Term”). Thereafter, unless either party gives other party ninety (90) days
notice of nonrenewal before the end of the then current term, this Agreement
will be automatically extended for an additional one year term upon each
successive expiration date unless earlier terminated as provided for herein
(“Renewal Term,” together with the Initial Term, the “Term”).

 

10.2     Termination for Convenience. Either party may terminate this Agreement
at any time after the end of the Initial Term without cause, by providing sixty
(60) days advance written notice to the other party. In no event will either
party be liable for any damages relating to termination of this Agreement for
convenience.

 

10.3     Termination for Cause. Either party has the right to immediately
terminate this Agreement for cause if the other party:

 

(a)     Fails to perform any material term or condition of this Agreement
provided the defaulting party has received written notice of the failure from
the non-defaulting party, and such failure is not corrected within (30) days
after receipt of such notice; or

 

6

--------------------------------------------------------------------------------

 

 

(b)     The parties agree that any violations of the FCPA or other
anti-corruption laws constitute material breaches of this agreement, and are
grounds for immediate termination for cause; or

 

(c)     Becomes insolvent, files or has filed against it a petition under
applicable bankruptcy or insolvency laws which is not dismissed within ninety
(90) days, proposes any dissolution, composition or financial reorganization
with creditors, makes an assignment for the benefit of creditors, or if a
receiver, trustee, custodian or similar agent is appointed or takes possession
with respect to any property or business of the defaulting party.

 

10.4     Survival. Neither the termination nor expiration of this Agreement
shall relieve either party from its obligations to pay the other any sums
accrued hereunder. The parties agree that their respective rights, obligations
and duties under 3.2,3.3,,7- 8.110.4 and 11 as well as any rights, obligations
and duties which by their nature extend beyond the termination or expiration of
this Agreement shall survive any termination or expiration of this Agreement.

 

 

11.

Miscellaneous

 

11.1     Notices. Any notice provided for or permitted under this Agreement will
be treated as having been given when: (a) delivered personally; (b) sent by
confirmed telex or fax; (c) sent by commercial overnight courier with written
verification of receipt; or (d) mailed postage prepaid by certified or
registered mail, return receipt requested, to the party to be notified, at the
address set forth in Exhibit B, or at such other place of which the other party
has been notified in accordance with the provisions of this Section 11.1. Such
notice will be treated as having been received upon the earlier of actual
receipt or two (2) days after posting.

 

11.2     Governing Law. This Agreement shall be governed by, and construed in
accordance with the laws of the State of New Jersey, United States of America,
without regard to its choice of law provisions or policies. The parties hereby
irrevocably consent and submit to the personal jurisdiction and venue of the
courts residing in New Jersey for any action and for all purposes in connection
with this Agreement, and waive any defense based upon improper or inconvenient
venue or lack of personal jurisdiction. The parties hereto specifically exclude
the United Nations Convention on Contracts for the International Sale of Goods
from this Agreement. The original of this Agreement has been written in English.
The parties hereto waive any statute, law, or regulation that might provide an
alternative law or forum or to have this Agreement written in any language other
than English.

 

11.3     Injunctive Relief. The performance of TTI in a manner inconsistent with
any provision of this Agreement will cause irreparable injury to BIO-key for
which BIO-key will not have an adequate remedy at law. BIO-key shall be entitled
to equitable relief in court, including but not limited to temporary restraining
orders, preliminary injunctions and permanent injunctions.

 

11.4     Arbitration. Except for those situations where equitable relief is
sought pursuant to Section 11.2, all disputes, claims, and controversies between
the parties arising out of or related to this Agreement or the breach thereof
(except for non-payment or late payment and breach of any obligation of
confidentiality or infringement of any intellectual property right for which an
injunction may be sought) will be settled by arbitration. The arbitration will
be conducted by a single arbitrator under the then current Commercial
Arbitration Rules of the American Arbitration Association. The decision and
award of the arbitrator will be final and binding and judgment on the award so
rendered may be entered in any court having jurisdiction thereof. The
arbitration will be held in Monmouth County, New Jersey or a mutually convenient
location agreed to by the parties, and the award will be deemed to be made in
New Jersey.

 

11.5     Force Majeure. Except for the payment of normal License Fees and
Support Fees specified herein, neither party will be liable for any failure or
delay in performance under this Agreement due to fire, explosion, earthquake,
storm, flood or other weather, unavailability of necessary utilities or raw
materials, war, insurrection, riot, act of God or the public enemy, law, act,
order, proclamation, decree, regulation, ordinance, or instructions of
Government or other public authorities, or judgment or decree of a court of
competent jurisdiction (not arising out of breach by such party of this
Agreement) or any other event beyond the reasonable control of the party whose
performance is to be excused.

 

7

--------------------------------------------------------------------------------

 

 

11.6     Assignment. Assignment of this Agreement is prohibited without the
express written consent of the other party; except that BIO-key may assign its
interest in this Agreement in connection with a merger or other business
combination in which BIO-key is not the surviving entity. Any attempted
assignment in violation of this provision will be null and void.

 

11.7     Relationship of the Parties. The parties to this Agreement are
independent contractors. There is no relationship of agency, partnership, joint
venture, employment, or franchise between the parties as a result of this
Agreement. Neither party has the authority to bind the other or to incur any
obligation on its behalf.

 

11.8     Interpretation. This Agreement may be executed in two counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument. If this Agreement is executed in
counterparts, no signatory hereto shall be bound until both the parties named
below have duly executed or caused to be duly executed a counterpart of this
Agreement. The Parties agree that such counterparts may be delivered by
facsimile and that such facsimile shall evidence a binding agreement. This
Agreement, including all Exhibits and Schedules, constitutes the entire
agreement between the parties relating to this subject matter and supersedes all
prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral. If any provision of this Agreement is held
invalid or unenforceable for any reason, the remainder of the provision shall be
amended to achieve as closely as possible the economic effect of the original
term and all other provision shall continue in full force and effect. This
Agreement may be amended or supplemented only by a writing that is signed by
duly authorized representatives of both parties. No term or provision hereof
will be considered waived by either party, and no breach excused by either
party, unless such waiver or consent is in writing signed on behalf of the party
against whom the waiver is asserted. No consent by either party to, or waiver
of, a breach by either party, whether express or implied, will constitute
consent to, waiver of, or excuse of any other, different, or subsequent breach
by either party.

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK. THE SIGNATURE PAGE
FOLLOWS]

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth below.

 

BIO-key International, Inc.

 

 

By:                                                                             
  

 

Name: Michael DePasquale                                         

 

Title:   CEO                                                                  

 

Date    25 March 2020                                                 

 

 

TTI:

 

 

By:                                                                             
  

 

Name:                                                                           

 

Title:                                                                         
   

 

Date:                                                                           
 

 

9

--------------------------------------------------------------------------------

 

 

List of Exhibits:

 

A – Stock Incentive Achievement Thresholds

B – Primary Contacts

C – Form of Warrant

D – Investment Representation Letter

 

10

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Commission and Stock Incentive Achievement Thresholds    

 

“Qualified Sales” Aggregate Achievement   Commissions and Shares Earned     USD
5,000,000 (>20% net income)  USD $5,000,000 payable via issuance of 500,000
shares priced at $1/share)    

USD 5,000,000

USD $5,000,000 payable via issuance of 500,000 shares priced at $1/share)

   

USD 5,000,000

USD $5,000,000 payable via issuance of 500,000 shares priced at $1/share)

   

USD 5,000,000

USD $5,000,000 payable via issuance of 500,000 shares priced at $1/share)

   

TOTAL Sales

TOTAL Shares

   

USD 20,000,000

2,000,000 Shares

   

For all “Qualified Sales” in excess of USD 20,000,000

   

USD 21,000,000

100,000 warrants

   

USD 22,000,000

100,000 warrants

   

USD 23,000,000

100,000 warrants

   

USD 24,000,000

100,000 warrants

   

USD 25,000,000

100,000 warrants

       

TOTAL Sales

TOTAL Warrants

   

USD 25,000,000

500,000 Warrants

 

 

 

Note that share and warrant amounts and shares prices are subject to adjustment
for reverse and forward stock splits, stock dividends, stock combinations and
other similar transactions effecting BIO-key common stock that occur after the
date of this Agreement. In no event shall BIO-key be obligated to issue more
than 2,000,000 shares of common stock or warrants to purchase more than 500,000
shares of common stock.

 

11

--------------------------------------------------------------------------------

 

 

Last Rev. 2013-09-01

 

 

EXHIBIT B

PRIMARY CONTACT(S) INFORMATION

 

 

1.

TTI Information:

 

Technology Transfer Institute      2719 Hollywood Blvd Suite A-1457     City: 
Hollywood     State: Florida        Zip:    33020     Country: United States of
America     Billing Address (if different from above):     Shipping Address (if
different from above):     Main Telephone #: 1-786-260-5435  Fax:   (LIST ALL
TTI PARTICPANTS)     Primary Contact: Anthea Arnasalam  Title: Chairman and
President   email: anthea@exlpartner.com  Phone: 1-868-703-1542    Primary
Contact 2: Emmanuel Alia  Title: Chief Executive Officer   email:
manny@exlpartner.com   Phone: 1-917-301-2091   Primary Contact 3:   Title:   
email  Phone:   Primary Contact 4:  Title:    email Phone:  

 

2.

BIO-key Information:

 

BIO-key International  Billing Address (if different): Same   3349 Highway 138,
Bldg. A, Suite E  Shipping Address (if different): Same Wall, NJ 07719   Main
Telephone #:  732-359-1110  Fax: 732-359-1101 Primary Program Contact: Michael
DePasquale Title: CEO email mike.depasquale@bio-key.com  Phone: 732-359-1111
Billing Report Contact: Cecilia Welch Title:  CFO Email :
cecilia.welch@bio-key.com  Phone: 732-359-1112

 

12
 